Exhibit 10.22



 

AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amendment No. 4 to Amended and Restated Loan and Security Agreement
(“Amendment”) is made on December 6, 2017 (“Third Amendment Effective Date”)
between Northern Power Systems, Inc., a Delaware corporation (“Borrower”) and
Comerica Bank, a Texas banking association (“Bank”).

 

Borrower and Bank entered into an Amended and Restated Loan and Security
Agreement dated December 31, 2013 (“Loan and Security Agreement”) providing
terms and conditions governing certain loans and other credit accommodations
extended by Bank to Borrower (“Indebtedness”).

 

Borrower and Bank have agreed to amend the terms of the Loan and Security
Agreement as provided in this Amendment.

 

Accordingly, Borrower and Bank agree as follows:

 

1.                   Capitalized Terms. In this Amendment, capitalized terms
that are used without separate definition shall have the meanings given to them
in the Loan and Security Agreement.

 

2.                   Amendments. The Loan and Security Agreement is amended as
follows:

 

(a)            Section 4.4 Lock Box is amended and restated as follows:

 

“Section 4.4 [Reserved].

 

(b)           The paragraph located immediately after Section 6.2(k) is amended
and restated as follows:

 

“Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every twelve (12) months unless an
Event of Default has occurred and is continuing. Bank agrees to coordinate the
timing of such audits with Borrower to accommodate Borrower’s standard monthly
closing procedures so long as no Event of Default has occurred and is continuing
beyond any applicable cure period or waived by Bank.”

 

(c)           The following terms, which are defined in Exhibit A of the Loan
and Security Agreement, are given the following amended definitions:

 

“Ex-Im Facility Documents” means the Ex-Im Facility Letter Agreement, the Loan
Authorization Notice, the Borrower Agreement and the Economic Impact
Certification, each dated as of December ____, 2017 and the Master Revolving
Note (in the amended principal amount of $2,500,000) dated as of June 30, 2014,
as the same may be amended and or amended and restated from time to time.

 

3.                   Representations. Borrower represents, covenants and agrees
that:

 

(a)                Notwithstanding anything to the contrary in the Loan and
Security Agreement, the Revolving Line is hereby terminated and cancelled, there
being no Advances currently outstanding or hereafter permitted under such
Revolving Line or the Loan and Security Agreement.

 





1 

 

(b)                The representations, warranties and covenants set forth in
the Loan and Security Agreement shall continue to be applicable to the Ex-Im
Facility Documents until Payment-in-Full of the Ex-Im Facility Loans.

 

(c)                Except as expressly modified in this Amendment, (i) the
representations and warranties set forth in the Loan and Security Agreement and
in each Loan Document remain true and correct in all respects, except to the
extent that they expressly speak as of a specific prior date, and (ii) the
covenants set forth in the Loan and Security Agreement continue to be satisfied
in all respects, and are legal, valid and binding obligations with the same
force and effect as if entirely restated in this Amendment.

 

(d)                When executed, this Amendment will be a duly authorized,
legal, valid, and binding obligation of Borrower enforceable in accordance with
its terms, and will not conflict with or violate any of Borrower’s formation
documents or any agreement, instrument, law, or order to which Borrower or any
material portion of its assets is subject or bound.

 

(e)                The bylaws of the Borrower delivered to Bank on or about
December 1, 2011 remain in full force and effect, have not been amended,
repealed or rescinded in any respect and may continue to be relied upon by Bank
until written notice to the contrary is received by Bank, and Borrower continues
to be in good standing under the laws of the States of Delaware and Vermont.

 

(f)                 There is no default continuing under the Loan and Security
Agreement, or any related document, agreement, or instrument, and no event has
occurred or condition exists that is or, with the giving of notice or lapse of
time or both, would be such a default.

 

4.             Conditions Precedent. The effectiveness of this Amendment is
subject to Bank’s receipt of or Borrower’s satisfaction of all of the following:

 

(a)                this Amendment, duly executed by Borrower and the documents
identified on attached Schedule 1, and such other agreements and instruments
reasonably requested by Bank pursuant thereto (including such documents as are
necessary to create and perfect Bank’s interest in the Collateral), each duly
executed by Borrower and/or other party as applicable;

 

(b)                payment of Bank’s expenses (including reasonable attorneys’
fees) incurred through the date of this Amendment (it being acknowledged that
the Bank is not charging an amendment fee in connection with this Amendment);
and

 

(c)                such other documents and completion of such other matters as
Bank may reasonably deem necessary or appropriate.

 

5.             No Other Changes. Except as specifically provided in this
Amendment, it does not vary the terms and provisions of any of the Loan
Documents. This Amendment shall not impair the rights, remedies, and security
given in and by the Loan Documents. The terms of this Amendment shall control
any conflict between its terms and those of the Loan and Security Agreement.

 

6.              Ratification. Except for the modifications under this Amendment,
the parties ratify and confirm the Loan and Security Agreement and the Loan
Documents and agree that they remain in full force and effect.

 

7.               Further Modification; No Reliance. This Amendment may be
altered or modified only by written instrument duly executed by Borrower and
Bank. In executing this Amendment, Borrower is not relying on any promise or
commitment of Bank that is not in writing signed by Bank. This Amendment shall
not be more strictly construed against any one of the parties as compared to any
other.

 

2 

 



8.                 Successors and Assigns. This Amendment shall inure to the
benefit of and be binding upon the parties and their respective successors and
assigns.

 

9.                 Governing Law. The parties agree that the terms and
provisions of this Amendment shall be governed by and construed in accordance
with the internal laws of the State of California, without regard to principles
of conflicts of law.

 

10.               No Defenses. Borrower acknowledges, confirms, and warrants to
Bank that as of the date hereof Borrower has absolutely no defenses, claims,
rights of set-off, or counterclaims against Bank under, arising out of, or in
connection with, this Amendment, the Loan and Security Agreement, the Loan
Documents and/or the individual advances under the Indebtedness, or against any
of the indebtedness evidenced or secured thereby.

 

11.               Expenses. Borrower shall promptly pay all out-of-pocket fees,
costs, charges, expenses, and disbursements of Bank incurred in connection with
the preparation, execution, and delivery of this Amendment, and the other
documents contemplated by this Amendment.

 

12.               Counterparts. This Amendment may be executed in one or more
counterparts, and by separate parties on separate counterparts, all of which
shall constitute one and the same agreement. Facsimile copies of signatures or
copies of signatures sent by electronic mail (as a “pdf” or “tif” attachment)
shall be treated as manually signed originals for the purposes of this Amendment
and the documents to be delivered pursuant to Section 5. Any party delivering an
executed counterpart of this Amendment by facsimile or electronic mail also
shall deliver a manually executed counterpart of this Amendment, but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

[end of amendment – signature page follows]



3 

 

 

This Amendment No. 4 to Amended and Restated Loan and Security Agreement is
executed and delivered as of the Third Amendment Effective Date.

 

[hucaldwellsigforno4.jpg] 

 

4 

 



SCHEDULE 1

 

CLOSING CHECKLIST

 

[See Document No. 30,236,900]

 

5



 

